United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
WEAPONS STATION, China Lake, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1688
Issued: February 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2012 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) decision dated July 26, 2012 which denied a request for a
review of the written record pursuant to 5 U.S.C. § 8124(b)(1) under claim number xxxxxx204.
He also appealed a May 9, 2012 OWCP decision which denied a request for a review of the
written record under claim number xxxxxx616. Because more than 180 days has elapsed since
the most recent merit decisions, dated May 18, 2010 in claim number xxxxxx204 and April 26,
2010 in claim number xxxxxx616, and the filing of this appeal on August 6, 2012, the Board
lacks jurisdiction to review the merits of the claim pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE -- CLAIM NOS. xxxxxx204 & xxxxxx616
The issue is whether OWCP abused its discretion in denying appellant’s request for a
review of the written record.
1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY -- CLAIM NO. xxxxxx204
This claim has previously been before the Board. In a May 18, 2010 decision, the Board
affirmed a December 19, 2008 decision which denied appellant’s claim for an attendant’s
allowance and a March 20, 2009 decision which denied his request for reconsideration.2 In a
July 26, 2006 decision, the Board affirmed an October 11, 2005 OWCP decision which found his
reconsideration request as untimely and failed to establish clear evidence of error.3 The facts of
the case are set forth in the Board’s prior decisions and are incorporated herein by reference.
On August 13, 2010 appellant requested reconsideration of the denial of an attendant
allowance for the period prior to 1999. Appellant noted that, prior to January 4, 1999, OWCP
regulations did not require that personal care services be provided by a licensed practical nurse
or similarly trained individual.
Appellant submitted an August 2, 2006 report from Dr. Coates who treated appellant
since 1991 for paranoid schizophrenia. Dr. Coates noted that appellant’s wife was unable to
work outside the home as she attended to his needs. He requested that appellant be provided an
attendant’s allowance due to his ongoing paranoia and inability to function in simple activities of
daily living without the care and direction of his spouse.
In a decision dated November 10, 2011, OWCP denied appellant’s reconsideration
request on the grounds that the evidence submitted was insufficient to warrant further merit
review.
In an appeal request form dated November 15, 2011, appellant requested a review of the
written record and reconsideration.
In a letter dated December 8, 2011, OWCP informed appellant that his appeal request
form selected two avenues of appeal and instructed him to select one review option. In an appeal
request form received on December 19, 2011, appellant requested a review of the written
record.4
In a decision dated July 26, 2012, OWCP denied appellant’s request for a review of the
written record. It found that, since appellant had previously requested reconsideration on the
2

Docket No. 09-1947 (issued May 18, 2010).

3

Docket No. 06-201 (issued July 26, 2006). OWCP accepted appellant’s claim for neck strain, herniated disc at
C5-6 and later accepted a permanent aggravation of paranoid schizophrenia. It authorized a cervical laminectomy
fusion which was performed on February 17, 1984.
Appellant was granted disability retirement on
February 28, 1985. He later elected to receive benefits under FECA.
4

On June 4, 2012 appellant submitted an appeal request form and requested reconsideration. No decision date
was noted on the form.
In a July 17, 2012 letter, OWCP noted appellant’s June 4, 2012 request for reconsideration and advised that it was
unclear which decision or issues he was requesting reconsideration. It advised that no further action would be taken
on his request until appellant provided clarification of the issues and decisions for which he sought reconsideration.

2

same issue, he was not entitled to a review of the written record as a matter of right. Appellant
was informed that his case had been considered in relation to the issues involved, and that the
request was further denied for the reason that the issues in this case could be addressed by
requesting reconsideration from OWCP and submitting evidence not previously considered.
FACTUAL HISTORY -- CLAIM NO. xxxxxx616
This claim has previously been before the Board. In an April 26, 2010 decision, the
Board affirmed a September 11, 2008 decision which denied appellant’s claim for compensation
as it was untimely filed. The Board also affirmed an OWCP decision dated October 7, 2008
which denied appellant’s request for reconsideration.5 The facts of the case are set forth in the
Board’s prior decisions and are incorporated herein by reference.6
By letter dated August 12, 2010, appellant requested reconsideration. He asserted that his
emotional condition claim was timely filed as his supervisor had knowledge of the injury within
30 days.
In a decision dated November 8, 2010, OWCP denied appellant’s application for
reconsideration without conducting a merit review.
On November 15, 2011 appellant requested a review of the written record.
In a decision dated May 9, 2012, OWCP denied appellant’s request for a review of the
written record. It found that, since appellant had previously requested reconsideration on the
same issue, he was not entitled to a review of the written record as a matter of right. Appellant
was informed that his case had been considered in relation to the issues involved, and that the
request was further denied for the reason that the issues in this case could be addressed by
requesting reconsideration from OWCP and submitting evidence not previously considered.
LEGAL PRECEDENT -- CLAIM NOS. xxxxxx204 & xxxxxx616
Section 8124(b)(1) of FECA provides that “before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his
claim before a representative of the Secretary.”7 Section 10.615 of the federal regulations
implementing this section of FECA provides that a claimant shall be afforded a choice of an oral
hearing or a review of the written record.8 OWCP’s regulations provide that the request must be
5

Docket No. 09-1499 (issued April 26, 2010).

6

On September 15, 2007 appellant, then a 53-year-old retired accounting technician, filed an occupational disease
claim alleging that he had a nervous breakdown at work and developed paranoid schizophrenia. He first became
aware of his condition and realized it was caused or aggravated by his employment in March 1994. Appellant’s
employer noted that he last worked on May 6, 1994 and had been off the employment rolls since being granted
disability retirement on July 25, 1994.
7

5 U.S.C. § 8124(b)(1).

8

20 C.F.R. § 10.615.

3

sent within 30 days of the date of the decision for which a hearing is sought and also that “the
claimant must not have previously submitted a reconsideration request (whether or not it was
granted) on the same decision.”9
Additionally, the Board has held that OWCP, in its broad discretionary authority in the
administration of FECA,10 has the power to hold hearings in certain circumstances where no
legal provision was made for such hearings and that OWCP must exercise this discretionary
authority in deciding whether to grant a hearing.11 OWCP procedures, which require OWCP to
exercise its discretion to grant or deny a hearing when the request is untimely or made after
reconsideration, are a proper interpretation of FECA and Board precedent.12
ANALYSIS -- CLAIM NO. xxxxxx204
Appellant’s request for a review of the written record dated November 15, 2011 was denied
on the grounds that he had previously requested reconsideration pursuant to 5 U.S.C. § 8128(a).13
In its July 26, 2012 decision, OWCP noted that, while he was not entitled to a review of the written
record as a matter of right, it had considered the matter in relation to the issue involved and, under
its discretionary authority, denied the request as appellant could pursue his claim further by
requesting reconsideration and submitting rationalized medical evidence in support of his claim.
In the instant case, appellant’s request for a review of the written record, dated
November 15, 2011, was made after OWCP issued its November 10, 2011 decision on his request
for reconsideration made pursuant to 5 U.S.C. § 8128. Hence, OWCP correctly found that
appellant was not entitled to a review of the written record before an OWCP hearing representative
as a matter of right as he had previously requested reconsideration.
In its July 26, 2012 decision, OWCP acknowledged that, although there was no entitlement
to an oral hearing or a review of the written record, it could allow such an oral hearing or review of
the written record within its discretion. It properly exercised its discretion by indicating that it had
also denied appellant’s hearing request on the basis that the case could be equally well addressed
by requesting reconsideration and submitting additional medical evidence. There is no evidence
of an abuse of discretion in this case.14

9

Id. at § 10.616(a).

10

5 U.S.C. §§ 8101-8193.

11

Marilyn F. Wilson, 52 ECAB 347 (2001).

12

Teresa M. Valle, 57 ECAB 542 (2006). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and
Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).
13

See Peggy R. Lee, 46 ECAB 527 (1995) (where the Board found that appellant’s request for an oral hearing was
made after OWCP issued its decision on his request for reconsideration made pursuant to 5 U.S.C. § 8128 and
therefore appellant was not entitled to an oral hearing before an OWCP hearing representative as a matter of right).
14

See Daniel J. Perea, 42 ECAB 214 (1990).

4

ANALYSIS -- CLAIM NO. xxxxxx616
Appellant’s request for a review of the written record dated November 15, 2011 was denied
on the grounds that he had previously requested reconsideration pursuant to 5 U.S.C. § 8128(a).15
In its May 9, 2012 decision, OWCP noted that, while he was not entitled to a review of the written
record as a matter of right, it had considered the matter in relation to the issue involved and, under
its discretionary authority, denied the request as he could pursue his claim further by requesting
reconsideration and submitting rationalized medical evidence in support of his claim.
In the instant case, appellant’s request for a review of the written record, dated
November 15, 2011, was made after OWCP issued its November 8, 2010 decision on his request
for reconsideration made pursuant to 5 U.S.C. § 8128. Hence, OWCP correctly found that
appellant was not entitled to an oral hearing or a review of the written record before an OWCP
hearing representative as a matter of right as he had previously requested reconsideration.
In its May 9, 2012 decision, OWCP acknowledged that, although there was no entitlement
to an oral hearing or a review of the written record, it could allow such an oral hearing or review of
the written record within its discretion. It properly exercised its discretion by indicating that it had
also denied appellant’s hearing request on the basis that the case could be equally well addressed
by requesting reconsideration and submitting additional medical evidence. There is no evidence
of an abuse of discretion in this case.16
On appeal in claim numbers xxxxxx204 and xxxxxx616 appellant asserts that he was
entitled to compensation and an attendant allowance since 1994. As explained, the Board does
not have jurisdiction over the merits of his claims. Instead, it only has jurisdiction to consider
whether OWCP properly denied appellant’s request for a review of the written record. As noted
above, OWCP correctly found that he was not entitled to a review of the written record before an
OWCP hearing representative.
CONCLUSION
The Board therefore finds that OWCP properly denied appellant’s request for an oral
hearing pursuant to 5 U.S.C. § 8124(b)(1) in claim numbers xxxxxx204 and xxxxxx616.

15

See supra note 13.

16

See Perea, supra note 14.

5

ORDER
IT IS HEREBY ORDERED THAT the July 26, 2012 Office of Workers’
Compensation Programs’ decision in claim number xxxxxx204 and the May 9, 2012 OWCP
decision in claim number xxxxxx616 are affirmed.
Issued: February 13, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

